t c memo united_states tax_court j michael shedd and marita shedd petitioners v commissioner of internal revenue respondent j j management group inc petitioner v commissioner of internal revenue respondent docket nos filed date marc a letvin for petitioners gary r shuler jr and matthew j fritz for respondent memorandum findings_of_fact and opinion gerber judge these consolidated cases involve income_tax deficiencies determined by respondent for petitioners’ and taxable years respondent determined income_tax deficiencies and penalties for petitioners j michael and marita shedd docket no as follows penalty year deficiency sec_6662’ dollar_figure dollar_figure big_number big_number respondent determined income_tax deficiencies and penalties for petitioner j j management group inc j j docket no as follows penalty year deficiency sec_6662’ dollar_figure s680 big_number big_number ' respondent has conceded that petitioners are not liable for sec_6662 penalties for the or taxable_year respondent concedes that the shedds did not receive constructive dividends for unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure the primary issue for our consideration is whether advances from j j to tlc management inc tlc were business loans or contributions to capital if we decide that they were business loans we must then decide whether j j is entitled to a bad_debt deduction under sec_166 if we find that the advances were contributions to capital we must then decide whether the advances should be treated as constructive dividends from j j to the shedds in light of mr shedd’s ownership of stock in both j ji and tlc findings_of_fact the parties’ stipulation of facts and the exhibits are incorporated herein by this reference petitioners j michael and marita shedd the shedds are husband and wife and resided in livonia michigan at the time their petition was filed the shedds each owned percent of j j whose principal_place_of_business was romulus michigan at the time its petition was filed j j was engaged in the freight forwarding business in the detroit michigan metropolitan area mr shedd owned percent of tlc which was engaged in a freight forwarding business in cleveland ohio j j and tlc are related due to mr shedd’s stock ownership j j began operating in date and mrs shedd maintained its books without receiving compensation mr shedd was president of j j j j did not declare or pay any dividends j j was the first of the shedds’ companies to become involved in a network of independent freight forwarding contractors named seko payments were made by freight customers to seko which retained percent of adjusted revenues and remitted the balance to the contractors seko also retained the right to apply customer receipts to outstanding indebtedness and was entitled to maintain contractor security deposits under its agreement with seko j j’s shareholders were required to q4e- personally guarantee performance of the contract and of all of j j’s financial obligations to seko j j became indebted to seko in its first year of business in date j j executed a promissory note to seko for an amount in excess of dollar_figure the borrowed funds were used to pay j j’s operating_expenses the promissory note reflected an unsecured loan without interest and with payments scheduled to end on date or upon termination of the independent_contractor agreement between j j and seko the payments were made from the periodic settlement of commissions owed by seko to j j seko would reduce the commission to j j by an amount equal to percent of the commission under this payment schedule j j paid its indebtedness to seko in approximately year tlc was also incorporated in but did not begin operations until when it received its ohio business certificate mr shedd was the president and treasurer and mrs shedd was secretary of tlc tlc also contracted with seko and established a customer base due to the seko affiliation tlc was incorporated with dollar_figure paid in capital and no additional capital was contributed by the shedds advances in the total amount of dollar_figure were made by j j to tlc from date through date for operating_expenses evidenced by unsecured demand notes bearing 7-percent interest and signed by mrs shedd as tlc’s secretary as follows amount of dates of advances advances date amount of note to dollar_figure dollar_figure to big_number dollar_figure to big_number dollar_figure to big_number dollar_figure total big_number dollar_figure j j did not reguire any personal guaranties from the shedds on the advances to tlc no repayment schedule was established and j j made no demand of tlc for payment of the principal or interest on the notes tlc was dissolved prior to date and it fileda notification of dissolution or surrender with the state of ohio department of taxation indicating that it ceased or would cease operations on date on its federal_income_tax return tlc reported dollar_figure income due from the forgiveness of the above-described debt j j claimed the amount as a bad_debt deduction and respondent disallowed the deduction opinion respondent contends that j j’s advances to tlc a corporation wholly owned by j j’s shareholders constituted equity investments in those companies as such tlc’s subsequent failure resulted in capital as opposed to ordinary losses for j j respondent also contends that the funds advanced to tlc by j j were constructive dividends petitioners counter that the advances constituted valid debt between j j and tlc and that tlc's inability to repay the debt resulted in worthlessness and -- - entitled j j to an ordinary_loss deduction under sec_166 because of petitioners’ characterization of the advances as bona_fide loans they contend that the advancing of funds was not a constructive_dividend bad_debt bad_debts which become worthless within the taxable_year are deductible by a corporate taxpayer as ordinary losses under sec_166 the right to a deduction is limited to genuine debt and capital contributions are not considered debt for the purposes of sec_166 see 511_f2d_185 6th cir capital contributions on the other hand may result in a capital_loss for a shareholder if the stock becomes worthless see sec_165 the determination of whether advances to a corporation are loans or capital contributions depends on whether there is an intention to create an unconditional obligation to repay the advances see raymond v commissioner supra pincite advances between related corporations are subject_to particular scrutiny because the relationship more readily facilitates fictionalized debt see in re uneco inc 532_f2d_1204 8th cir petitioners must show that the advances were loans rather than capital contributions as determined by respondent see rule a 290_us_111 - in order to show entitlement to an ordinary_loss under sec_166 petitioners must establish that a bona_fide debt existed between j j and tlc which obligated tlc to pay j j a fixed or determinable sum of money the debt was created or acquired in connection with a trade_or_business of j j and the debt became worthless when claimed see 405_us_93 95_tc_257 55_tc_85 52_tc_147 a gift or contribution_to_capital is not debt within the meaning of sec_166 see calumet indus inc v commissioner supra pincite 91_tc_575 accordingly petitioners must show that there was a genuine intention to create a debt with a reasonable expectation of repayment and that the intention was consistent with the economic reality of creating a debtor-creditor relationship 61_tc_367 whether the requisite intention to create a true debtor-creditor relationship existed is a question of fact to be determined from a review of all the evidence see id factors that have been considered in the analysis of this issue include the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of --- - payments the right to enforce payments participation in management as a result of the advances the status of the advances in relation to regular corporate creditors the ratio of debt to capital of the corporation the ability of the corporation to obtain credit from outside sources the use to which the advances were put the failure of the debtor to repay and the risk involved in making the advances see 800_f2d_625 6th cir calumet indus inc v commissioner supra 74_tc_476 no single factor is determinative and not all factors are applicable in each case see dixie dairies corp v commissioner supra the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship 398_f2d_694 3d cir we consider each of the suggested factors in our analysis of whether petitioners created bona_fide debt rather than equity as determined by respondent name given instruments evidencing indebtedness the issuance of a note may be indicative of bona_fide debt see 464_f2d_394 5th cir the existence of a note however is not in and of itself conclusive an unsecured note with no payments made thereon weighs towards equity see 730_f2d_634 11th cir affg tcmemo_1982_314 12_tc_1158 affd per curiam 192_f2d_391 2d cir here notes were signed but they were not signed until the end of the fiscal_year in which funds had been advanced further the notes were executed in amounts that were less than the amount that had been advanced furthermore the evidence shows that no payments were ever made on these unsecured advances when a transaction involves a closely_held_corporation the forms and labels assigned to a transaction may mean little due to the parties’ ability to mold the transaction to their will see 93_tc_382 for these reasons we find that the notes have only limited probative value in our evaluation of whether the advances were bona_fide indebtedness presence or absence of fixed maturity_date and schedule of payments here no schedule of payments or due_date was established petitioners’ claim that demand notes weigh in their favor but -- - that argument was of little import because no demand for payment was made source of repayments if the expectation of repayment depends solely on the success of the borrower's business the transaction has the appearance of a capital_contribution see in re 742_f2d_1311 11th cir estate of mixon v commissioner supra pincite an expectation of repayment solely from corporate earnings is not indicative of a bona_fide debt see in re lane supra pincite there has been no showing of any other source of repayment other than the tlc’s business receipts the right to enforce payments a definite obligation to repay principal and interest favors the existence of debt see stinnett’s pontiac serv inc v commissioner supra pincite repayment that is within the discretion of the parties and conditioned upon the occurrence of certain events is more like equity see id even where there is a basic right to enforce payment failure to take customary steps to ensure payment----such as securing the advance or establishing a sinking fund--may indicate an equity rather than debt relationship see in re lane supra pincite j j made no attempt to demand payment from tlc further j j did not reguire security or a sinking_fund tlc had no obligation to repay on a fixed schedule or by a certain date the evidence does not support petitioners’ claim that they expected to be repaid participation in management as a result of the advances normally acquisition of management responsibilities by the party advancing funds is more likely to be evidence of an equity relationship see stinnett’s pontiac serv inc v commissioner supra pincite here however mr shedd was already the managing shareholder of j j and tlc and so this factor is neutralized in this case the status of the advances in relation to reqular corporate creditors subordination of advances to claims of other creditors indicates that the advances were capital contributions and not loans see id there is insufficient evidence to judge the weight of this factor the ratio of debt to capital of the corporation thin or inadequate capitalization is strong evidence that the advances are capital contributions rather than loans see stinnett’s pontiac serv inc v commissioner supra pincite estate of mixon v commissioner supra pincite here mr shedd testified that tlc received dollar_figure of initial capitalization and no further contributions were received from the shedds comparing capital of dollar_figure with over dollar_figure in advances it appears that the advances were more likely capital in nature the ability of the corporation to obtain credit from outside sources if a party receiving an advance can borrow funds from another lender in an arm’s-length transaction on similar terms the advance may appear to be debt see 695_f2d_1367 fed cir estate of mixon v commissioner supra pincite this factor is strongest for petitioners at trial the chief financial officer of seko testified that seko would have made the loans to tlc up to the dollar_figure that was actually advanced he spoke of the industry norm of thin_capitalization and of the practice of advancing funds to companies losing money for a certain period of time though the independent_contractor agreement addresses guaranties he testified that no personal guaranties were reguired on the notes to the contractors if j j had advanced the funds in the exact same manner that seko advanced funds to its independent contractors this factor would have had more probative value in petitioners’ favor in its loan agreement seko arranges to withhold percent of any commission payment due to the independent_contractor by doing so the independent_contractor is not given a choice of which creditor to pay the note also establishes a termination_date by which time the note must be paid these two important factors are not present in the advances to tlc and do not support an intention by j j to collect on the advances the use to which the advances were put use of advances to meet the daily operating needs of the corporation rather than to purchase capital assets is indicative of bona_fide indebtedness see stinnett’s pontiac serv inc v commissioner f 2d pincite raymond v united_states f 2d pincite estate of mixon v commissioner f 2d pincite the advanced funds were used to pay the operating_expenses of tlc accordingly this factor favors petitioners’ position the failure of the debtor to repay the absence of payments of principal or interest is a strong indication that the advances were capital contributions rather than loans see stinnett’s pontiac serv inc v commissioner supra pincite raymond v commissioner supra pincite 432_f2d_741 it is undisputed that tlc never made a payment over the 4-year period when it received funds from j j nor did j j make any demand for payment accordingly it appears that j j never intended to compel repayment of the advances the risk involved in making the advances the absence of security for the advances indicates that the advances were more likely capital contributions see in re lane f 2d pincite raymond v united_states supra pincite austin village inc v commissioner supra pincite j j did not require security from tlc having weighed all the factors we hold that j j’s advances were capital contributions and not bona_fide loans the fact that seko would have been willing to lend to tlc weighed in favor of bona_fide indebtedness but the differences in the terms and the ability of seko to collect directly from the receipts of its borrowers stripped away much of the weight having decided the advances were contributions to capital we must now decide whether those contributions should be treated as constructive dividends to the shedds constructive_dividend to common shareholder generally distributions of property of a corporation to a shareholder with respect to the shareholder’s stock out of its earnings_and_profits are taxable to the shareholder as dividend income to the extent of the availability of corporate earnings_and_profits see sec_61 sec_301 sec_301 sec_316 here we consider whether the advances to tlc were constructive_dividend to the shedds even though there was no formal dividend declaration see wilkof v commissioner tcmemo_1978_496 affd 636_f2d_1139 6th cir a transfer of property between related corporations may constitute a dividend to common -- - shareholders even though no funds or property are directly received by them two tests are normally employed to decide whether a transfer between related corporations constitutes a constructive_dividend one is an objective distribution test and the other a subjective test of primary purpose both of which must be satisfied see stinnett's pontiac serv inc v commissioner supra pincite first there must be a distribution from the transferring corporation's earnings_and_profits ie the transferee corporation must receive something at the expense of the transferor this test requires property to leave the control of the transferor_corporation in a way that allows a common shareholder to directly or indirectly control the property through some other instrumentality where property is transferred between related corporations a common shareholder does not personally receive the property therefore a distribution is thought to occur when a transferee corporation attains an increase in assets or control at the expense of a transferor_corporation the amount of such distribution is measured by the loss to the transferring corporation see 472_f2d_449 5th cir affg in part revg in part and remanding on other grounds tcmemo_1971_145 stinnett's pontiac serv inc v commissioner -- - supra sparks nugget inc v commissioner tcmemo_1970_74 affd 458_f2d_631 9th cir here j j made a capital_contribution rather than a loan to tlc when petitioner j j advanced the funds to tlc mr shedd as president and sole shareholder of tlc then had indirect control_over those funds the advance by j j to tlc is sufficient to meet the objective test the second test is designed to differentiate between normal business transactions of related corporations and those designed primarily to benefit a common shareholder the primary or dominant motivation for a distribution must be examined see sammons v commissioner supra pincite the shedds must show a legitimate corporate or business justification which is the primary cause for the advance and which is sufficient to overcome the conclusion that mr shedd as the shareholder primarily benefited from the advance of funds a legitimate corporate justification is demonstrated by showing that the distribution would be in the best interest of the transferring corporation if justifiable business reasons exist that account for the transfer such reasons will suffice to override any incidental or derivative benefit to a common shareholder see wilkof v commissioner supra however where a corporation's distribution serves no legitimate corporate purpose it must be treated as a constructive_dividend to the benefited shareholder see 374_f2d_161 8th cir affg in part revg in part and remanding on another ground tcmemo_1964_190 mr shedd testified that j j lent the money to tlc in order to create a business with which it could share costs of forwarding freight while this would be a valid business_purpose the shedds have presented no documentary or corroborating evidence of any savings over the 4-year period funds were advanced in this regard petitioners contend that requiring corroborating documentary_evidence of the savings effectively increases the level of their burden_of_proof from a preponderance to beyond a reasonable doubt petitioners have confused the level of their burden with the need to provide particulars or details of the savings petitioners have merely made the uncorroborated statement that there either could have been or were savings they have not however explained how those savings would or did occur petitioners have not presented sufficient documentary_evidence or testimony explaining the business_purpose for the advances it has not been shown that the shedds were acting in j j’s business interests when funds were advanced to tlc instead it appears that mr shedd was acting in his own best interests as sole shareholder of tlc when he caused the injection of additional capital into tlc an - inadequately capitalized entity accordingly we hold that petitioners shedd realized a constructive_dividend to address concessions of the parties and to reflect the foregoing decisions will be entered under rule
